DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “an under-fill layer disposed between the interposer and the lower package, wherein a through hole vertically penetrates the interposer and overlaps the lower semiconductor chip, and wherein the under-fill layer includes an extension that fills at least a portion of the through hole over the lower semiconductor chip” in combination with the remaining claimed features.
Regarding claim 12, the prior at does not disclose “an interposer disposed between the lower package and the upper package, the interposer including at least one through hole that vertically penetrates the interposer and overlaps the lower semiconductor chip: and an under-fill layer that fills at least a portion of the through hole and also fills a gap between the interposer and the lower package, wherein an uppermost part of the under-fill layer is exposed through the through hole.” In combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “an interposer disposed on the lower semiconductor chip, the interposer including a through hole that vertically penetrates the interposer and overlaps the lower semiconductor chip; a plurality of first connection terminals disposed between the interposer and the lower package substrate, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899